EXHIBIT 99.6 CREAM MINERALS LTD. Suite 1400 – 570 Granville Street Vancouver, B.C.V6C 3P1 www.creamminerals.com December 21, 2012 TSX Venture Exchange Symbol: CMA U.S. 20-F Registration:000-29870 OTC BB: CRMXF Frankfurt Stock Exchange:DFL Cream Minerals Re-Prices and Extends Warrants Vancouver, BC – December 21, 2012 - Cream Minerals Ltd. (TSX-V: CMA) ("Cream" or the “Company”) announces further to its news release of December 7, 2012 that holders of a total of 24,114,000 common share purchase warrants previously issued in connection with a private placement conducted by the Company in December, 2010 (the “Warrants”) have been amended to reduce the exercise price to $0.10 and to extend the exercise period of the Warrants to December 20, 2013, provided that such exercise period will be reduced to 30 days in the event that for any ten consecutive trading days during the unexpired period the closing price of the Company’s shares on the Exchange exceeds $0.125. Cream Minerals is a silver-gold exploration company. To learn more about Cream Minerals please click here www.creamminerals.com Christopher Hebb, LLB,Chairman Chairman of the Board Michael E. O’Connor President & CEO Tel: (604) 687-4622 Fax: (604) 687-4212 Toll Free: 1-888-267-1400 Email: info@creamminerals.com This release was prepared by the Company's management. Neither TSX Venture Exchange nor its Regulation Services Provider (as the term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
